Per curiam.
The facts of the case at bar are essentially the same as those which we considered in Hernández v. Delgado, Warden, per curiam decision, 82 P.R.R. 474 (1961), in which we affirmed a judgment denying a petition for habeas corpus,, with the aggravating circumstance that in the instant case the plaintiff himself admits that his brother visited the defense attorney on two or three occasions prior to the trial for the purpose of “organizing the evidence” and devising a defense plan, and that the witnesses whom the defendant mentioned to the attorney testified in his defense.
These facts come clearly within the holding in Hernández v. Delgado, Warden, supra, wherefore the judgment appealed, from will be affirmed.